272 F.2d 111
59-2 USTC  P 15,269
Felix DE BOISBLANC, Appellant,v.Chester A. USRY, District Director of Internal Revenue, Appellee.
No. 17815.
United States Court of Appeals Fifth Circuit.
Dec. 4, 1959, Rehearing Denied Dec. 31, 1959.

H. Charles Korn, New Orleans, La., for appellant.
John J. Pajak, Atty., Dept. of Justice, Washington, D.C., Lloyd Cyril Melancon, Asst. U.S. Atty., New Orleans, La., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Loring W. Post, Charles B. E. Freeman, Attys., Dept. of Justice, Washington, D.C., M. Hepburn Many, U.S. Atty., New Orleans, La., for appellee.
Before TUTTLE, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The only issue in this case is whether the rebuilding of automobile engines by the taxpayer constituted manufacturing under Section 3403(c) of the Internal Revenue Code of 1939, 26 U.S.C.A. 3403(c) requiring imposition of the manufacturer's excise tax upon the sales of the rebuilt engines.  This Court decided the same question adversely to the taxpayer in Hartley v. United States, 5 Cir., 1958, 252 F.2d 262.  See also Hackendorf v. United States, 10 Cir., 1957, 243 F.2d 760, certiorari denied 355 U.S. 826, 78 S.Ct. 36, 2 L.Ed. 40.

The decision is

2
Affirmed.